Goldstein, J.,
dissents and votes to reverse the judgment appealed from, on the law, and to order a new trial, with the following memorandum: During jury selection, the trial court allowed the prosecutor to exercise a peremptory challenge against a prospective juror after the defendant was given an opportunity to exercise a peremptory challenge, and found the prospective juror acceptable. At that juncture, the following colloquy occurred:
"[Defense counsel]: After me, is that what we are doing now, he is making the challenges after I say no?
"the court: He is and I will allow it and you can place your objection on the record.
"[The prosecutor]: I am sorry. I had the wrong box checked off on my chart. My mistake.
"the court: I am letting you do it. People peremptory.”
CPL 270.15 (2) provides, in pertinent part: "The people must exercise their peremptory challenges first and may not, after the defendant has exercised his peremptory challenges, make such a challenge to any remaining prospective juror who is then in the jury box.”
As the People and my colleagues in the majority acknowledge, the court’s error was a clear violation of CPL 270.15 (2).
*425Contrary to my colleagues in the majority, I find, that the error was preserved for appellate review. Therefore, I do not reach the question of whether the error is so fundamental as to he reviewable as a question of law, even in the absence of an objection. Although the defense counsel did not, as the majority notes, "avail himself of the court’s explicit invitation to place his objection on the record”, a formal objection would have been a futile gesture, since the court stated unequivocally that "I will allow it [the peremptory challenge]”. In People v Mezon (80 NY2d 155, 160-161), the Court of Appeals held: "Once the trial court stated unequivocally that it would permit [the procedure] any further objection * * * would have been futile. The law does not require litigants to make repeated pointless protests after the court has made its position clear.”
The law is well settled that an error of this nature mandates reversal (see, People v Alston, 88 NY2d 519, 528; People v Williams, 26 NY2d 62, 64; People v McQuade, 110 NY 284).
I concur with the majority that the defendant’s remaining contentions are either unpreserved for appellate review or without merit.